Case 8:21-cv-01431-CEH-SPF Document 1 Filed 06/14/21 Page 1 of 27 PagelD 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

Pierluigi Buccioli, Turn Invest Group Ltd,
Plaintiff,

V.
DNC Holdings, LLC., a limited liability
company;

Solverde, SA, a limited company

And

the domain name <SolVerde.com> in rem.

Defendants.

 

No.

COMPLAINT FOR
DECLARATORY RELIEF

Plaintiff Turn Invest Group Ltd (“Plaintiff ’) alleges for Plaintiff's Complaint against Defendant

DNC Holdings, LLC a limited liability company (“Registrar”), Solverde, S.A., a limited company

(“UDRP Complainant” (collectively “Defendants”), and SolVerde.com (the “Disputed Domain”),

on personal knowledge as to Plaintiff's own activities and on information and belief as to the

activities of others as follows:

NATURE OF THE CONTROVERSY

1. This action seeks declaratory relief pursuant to 15 U.S.C. § 1114(2)(D)(v) to

establish that Plaintiff’ s registration and use of the domain name “SolVerde.com” (the “Disputed

Domain”) is not unlawful, and that Defendant has engaged in Reverse Domain Name Hijacking,

under the Anticybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d).

1. This action arises from Solverde, SA (the “UDRP Complainant”) actions to

obtain the Disputed Domain from Plaintiff after Plaintiff was the successful bidder in

an expired domain name auction.

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 2 of 27 PagelD 2

2. The Domain Name Solverde.com has been suspended by the Registrar and
is at immediate risk of being transferred away from Plaintiff by, and as a result of, the
actions of UDRP Complainant, which claims trademark rights and certain other rights
with respect to the term and the domain name Solverde.com. The Plaintiff seeks a
determination by this court that the Plaintiff's registration and/or use of Solverde.com
is not, and has not been in violation of the ACPA, and that Plaintiff's use of
Solverde.com constitutes neither an infringement of UDRP Complainant’s purported
trademark nor a violation of the ACPA.
THE PARTIES
3. Plaintiff is a limited liability company registered under the laws of the country
of the Seychelles and has its address at Global Gateway 8 Rue de la Perle Providence, Grand
Anse Mahe Mahe, Seychelles.
4. Upon information and belief, defendant Solverde, SA (“Defendant”) is a
Portuguese public limited company with an address at Rua 19, n° 85, 4500-256 Espinho,
Portugal.
5. On information and belief, Plaintiff alleges that the Disputed Domain is registered by DNC
Holdings, Inc. and that DNC Holdings, Inc. is the owner and operator of Directnic, LLC
(doing business as Directnic.com) which is an ICANN accredited registrar incorporated in
Delaware with an office at 3618 W. Horatio Street, Tampa, FL 33609 (“Registrar”).
6. The Defendant Domain Name, SolVerde.com (hereinafter “Disputed Domain Name”) is

under the control of the Registrar, which is located in this jurisdiction.

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 3 of 27 PagelD 3

10.

11.

12.

REGISTRAR AND AUCTIONEER INFORMATION
On information and belief the Disputed Domain has remained under the control of the
Registrar since 2002, when the original registrant registered the Disputed Domain.
On information and belief, Plaintiff alleges that after the original registrant allowed the
Disputed Domain to expire, and UDRP Complainant chose not to pay the $10.00 to renew
the registration, the Disputed Domain expired and was sold through a public domain name
auction run by NamelJet.
On information and belief, NamelJet is a Florida corporation, with a principal office at 5335
Gate Parkway, Jacksonville, FL 32256 (“Auctioneer”).

UDRP COMPLAINANT INFORMATION

On information and belief, Plaintiff alleges that Solverde, SA (“UDRP Complainant”) is a
Portuguese public limited company with an address at Rua 19, n.° 85, 4500-256 Espinho,
Portugal.
On information and belief, UDRP Complainant operates multiple casino hotels
throughout Portugal, and advertises its hotel, casino, and vacation offerings through its
current domain name <grouposolverde.pt>, and through third-party online travel booking
providers advertise and solicit citizens from this jurisdiction and throughout the United
States more generally.
On information and belief, Plaintiff alleges that UDRP Complainant is a legal entity that
actively offers lodging and both onsite and online gambling goods/services for sale in the
United States to United States citizens and residents, including within the State of

Florida, by, among other things, offering (a) hotel related services for US residents

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 4 of 27 PagelD 4

14.

15.

16.

visiting UDRP Complainant’s hotels and casinos in Portugal and (b) online gambling
services for US residents.

On information and belief, Plaintiff alleges that on or about June 16, 2016, UDRP
Complainant announced it was entering into a partnership arrangement with a third party
to collectively provide online gambling services in the United States and/or to US
residents, including residents within the State of Florida.

On information and belief, Plaintiff alleges that UDRP Complainant undertook the
actions complained of herein, including the filing and prosecution of the UDRP
proceeding as alleged herein with full knowledge that such undertaking would impact
Plaintiffs domain name which was at the time registered and existing in the United

States.

On information and belief, Plaintiff alleges that UDRP Complainant undertook the
actions complained of herein with full knowledge and intention to interfere with and
disrupt Plaintiff's ownership of the Disputed Domain which was the result of an auction
that occurred in the United States..

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§1331, 15
U.S.C. §1114(2)(D)(v), and 28 U.S.C. §2201 that Plaintiffs registration and use of the
Disputed Domain is not unlawful under the Anticybersquatting Consumer Protection Act
(ACPA), 15 U.S.C. § 1125(d) and UDRP Complainant has engaged in Reverse Domain

Name Hijacking.

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 5 of 27 PagelD 5

17. This Court has personal jurisdiction over UDRP Complainant because UDRP Complainant
actively sells and promotes its services to Americans located in the United States and
within the jurisdiction of this court.

18. Registrar operates its domain name registration and hosting business in Tampa, Florida,
and Metairie, Louisiana.

19. Auctioneer sells domain names via its auction platform with a principal place of business
at 5335 Gate Parkway, Jacksonville, Florida.

20. Venue is proper in this District under 28 U.S.C. §1391(b)(2). A substantial part of the
property that is subject of this action is situated in this District.

21. The Disputed Domain has situs in this District within the meaning of 15
U.S.C.§1125(d)(2)(C). The Registrar holds and controls the Disputed Domain in this
District.

FACTS COMMON TO ALL CLAIMS FOR RELIEF

22. This case involves “reverse domain name hijacking,” which occurs when an individual or
an entity alleges that it is the owner of a trademark and asserts spurious claims of trademark
infringement against the owner of a domain name which is similar or identical to the
registered trademark. UDRP Complainant is attempting to wrest control of the Disputed
Domain by asserting misleading, and baseless allegations of trademark infringement and
cybersquatting.

23. Among other businesses, Plaintiff has been investing in generic, non-infringing, notable,
and/or descriptive domain names, such as the Disputed Domain. Plaintiff does so for re-
sale to third parties seeking to purchase domain names for their businesses, whether they

are existing or startups.

 
Case 8:21-cv-01431-CEH-SPF Document 1 Filed 06/14/21 Page 6 of 27 PagelD 6

24.

2S,

26.

27,

28.

29.

30.

Plaintiff has been registering, developing, and selling common word and notable domain
names for investment and development purposes.

On information and belief, Plaintiff alleges that the Disputed Domain Name was first
registered on or about November 27, 2002, and was owned by the same ori ginal registrant
until on or about November 27, 2020, after which it expired.

On information and belief, Plaintiff alleges that from the date of registration through and
including November 26, 2020, the Disputed Domain Name resolved to an “under
construction” page that portrayed no content other than the following: - Paginas em
Construcio - Pages under Construction Pages en Construction - Paginas en

Construccién E-mail: info@solverde.com

 

On information and belief, Plaintiff alleges that on or about November 23, 2020, UDRP
Complainant filed a Uniform Dispute Proceeding (“UDRP”) with the World Intellectual
Property Organization (“WIPO”). WIPO, as the dispute resolution provider was
responsible for communicating with UDRP Complainant and the Registrar during the
pendency of the UDRP proceeding. This proceeding is referenced hereinafter as the
“Original UDRP Complaint.”

On information and belief, Plaintiff alleges that together with the Original UDRP
Complaint, UDRP Complainant filed Annexes, including Annex 1, which showed that the
registration of the Disputed Domain was to expire on November 26, 2020.

On information and belief, Plaintiff alleges that at the time the Original UDRP Complaint
was filed, the registrar of the Disputed Domain was Directnic.com, the Registrar named in
this action.

On information and belief, Plaintiff alleges that following the filing of the Original UDRP

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 7 of 27 PagelD 7

Complaint, WIPO advised the Registrar, via email, that the Disputed Domain was the
subject of a UDRP Proceeding and requested that the Registrar lock the Disputed Domain
to prevent further transfer.

31. On information and belief, Plaintiff alleges that in response to such advisement by WIPO,
the Registrar advised WIPO of certain information regarding the Disputed Domain,
including, without limitation, the expiration date of the Disputed Domain.

32. On information and belief, Plaintiff alleges that the expiration date — the date upon which
the current registration would expire — was November 27 , 2020, and that such information
was publicly known and available by way of a common “WHOIS” search and in fact
known to Defendant at the time of Defendant’s filing the Original UDRP Complaint.

33. | On information and belief, Plaintiff alleges that during the pendency of the UDRP, WIPO
and UDRP Complainant were advised of the expiration of the Disputed Domain by the
Registrar.

34. On information and belief, Plaintiff alleges that during the pendency of the UDRP, and
having been advised by the Registrar regarding the expiration of the Di sputed Domain, the
UDRP Complainant was provided with the opportunity to pay the registration renewal fee
for the Disputed Domain and thus preserve the registration of the Disputed Domain, the
ultimate ownership of which would have been determined by the WIPO arbitration panel
pursuant to the Original UDRP Complaint.

35. On information and belief, Plaintiff alleges despite being placed on notice, the UDRP
Complainant failed and refused to pay the registration renewal fee of $10.00.

36. On information and belief, had UDRP Complainant renewed the Disputed Domain, the

Disputed Domain would not have been sent to the Auction.

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 8 of 27 PagelD 8

37. On information and belief, Plaintiff alleges that the registration of the Disputed Domain
expired on or about November 26, 2020.

38. On information and belief, Plaintiff alleges that following expiration, and as permitted by
the registration agreement governing registration of the Disputed Domain, the Registrar
took control over the Disputed Domain and displayed pay-per-click advertisements
thereon.

39. On information and belief, Plaintiff alleges that following expiration, and as permitted by
the registration agreement governing registration of the Disputed Domain, the Registrar
placed the Disputed Domain for sale using NameJet.com, the Auctioneer, as the auction
house, and it was listed for sale at public auction.

40. On or about January 4, 2021, the Disputed Domain was sold at the Auction to the Plaintiff.

41. Plaintiff was the winning bidder in the Auction and purchased the Disputed Domain for
the sum of $665.00.

42. On information and belief, Plaintiff alleges that 21 separate bidders competed to purchase
the Disputed Domain during the course of the Auction.

43. Plaintiff purchased the Disputed Domain solely because it is a valuable, notable .COM
domain name with inherent value, which Plaintiff thought Plaintiff could develop, sell to a
third-party end user, or resell on the secondary investment market, including, but not
limited to, companies that are interested in “green” renewable energy projects.

44. At that time, and to this day, UDRP Complainant does not have a trademark registration in
the United States.

45. Plaintiff thought the Disputed Domain was an attractive name because it was an expired

domain name that appeared to have been active since at least 2002, had never been used to

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 9 of 27 PagelD 9

portray a website, and appeared to be a generic/descriptive and notable name, similar to
other domain names that Plaintiff has registered and sold.

46. The Disputed Domain has a meaning and is comprised of the word “sol” — meaning “sun”
in Spanish, combined with the word “verde” — meaning “green” in Spanish. Although the
translated version of the Disputed Domain would literally be “SunGreen.com”, Plaintiff
was aware that in Spanish, the adjective is preceded by the noun such that it would be the
equivalent as “GreenSun.com.” Combined, the term “green sun” has obvious connotations
for such things as renewable energy including solar power. Indeed, at the time of the
auction, Plaintiff was aware of at least one large solar energy project in California that used
the term “Solverde” in reference to renewable energy.

47. Asin the instant matter, Plaintiff regularly reviews the Auctioneer’s, GoDaddy’ s and other
public domain name auctions for interesting and notable domain names that Plaintiff
believes are valuable. After seeing that the Disputed Domain was expired because the prior
registrant failed to renew the registration, Plaintiff thought this would be a good
investment.

48. Plaintiff registers common word domain names because they best fulfill the purpose of a
domain name which is to be easy to remember. Common word and “descriptive” domains
serve well online and, as a result, are commercially valuable.

49. Over the past ten years, Plaintiff has registered other short and memorable .com domain
names, similar to the Disputed Domain, including but not limited to:
GreenValleyEnergy.com, SpinGreen.com, GreenParkMedia.com,
GreenViewCapital.com, ItaliaVerde.com; BancaVerde.com; and SolVest.com, all of
which contain similar notable terms that are inherently descriptive or generic.

50. At the time Plaintiff registered the Disputed Domain, as he was not located in Portugal, he

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 10 of 27 PagelD 10

had no knowledge of the UDRP Complainant. As such, Plaintiff did not register, and
could not have registered the Disputed Domain with Complainant’s purported trademark
in mind or with the intent to sell to Complainant, to disrupt Complainant’s business, or to
confuse consumers seeking to find Complainant’s web site.

51. Contrary to the claims of UDRP Complainant, Plaintiff was not aware of Complainant or
Complainant’s alleged Portuguese trademark when it was bidding to purchase the Disputed
Domain at Auction.

52. At no time did Plaintiff target or intend to target the UDRP Complainant or its alleged
Portuguese trademark and Plaintiff did not use the Disputed Domain in an infringing
manner. Between the time of the purchase of the Disputed Domain and the receipt of the
Amended UDRP Complaint (described below), there were no communications between
Plaintiff and the UDRP Complainant.

53. In continuing Plaintiff's business of domain name investing and development for over a
decade, Plaintiff has relied on decisions of numerous UDRP panels that have found that
this (and many other similar companies) investment strategy of domain registration and
use is a legitimate business activity.

54. Plaintiff is informed and believes and based thereon alleges that UDRP Complainant was
advised by WIPO via email in January 2021 that Plaintiff had acquired the Disputed
Domain through public action on or about January 4, 2021.

55. Although having been so advised on or about January 2021, UDRP Complainant waited
until on or about March 1, 2021, to file an “amended” complaint in connection with the
UDRP (“Amended UDRP Complaint”). The new filing was merely titled “Complaint” and

not “Amended Complaint” and did not reference the prior filing or clearly specify that there

10

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 11 of 27 PagelD 11

was a procedural history of the UDRP.

56. Through the “Amended” UDRP Complaint, UDRP Complainant improperly continued its
UDRP by merely swapping out the original registrant and substituting Plaintiff as the new
respondent. UDRP Complainant sought an order to transfer the ownership rights of the
Disputed Domain to UDRP Complainant.

57. In its “Amended” UDRP Complaint, UDRP Complainant asserted exclusive global rights
to “Sol Verde” because of its alleged trademarks, which were registered only in Portugal.

58. | UDRP Complainant merely alleged that the Disputed Domain was identical (excluding
the .com extension) to its Portuguese trademark. UDRP Complainant never alleged in the
UDRP that the Disputed Domain created confusion as to consumers.

59. UDRP Complainant alleged that Plaintiff lacked any legitimate interest because (a) the
UDRP Complainant’s Portuguese trademark pre-dated the first (2002) registration of the
Disputed Domain, (b) Plaintiff did not hold a trademark registration for the Disputed
Domain, (c) the Disputed Domain did not correspond to Plaintiff's name, and (d) the
Disputed Domain did not resolve to a website containing any traditional content.

60. UDRP Complainant alleged that Plaintiff acted in bad faith because Plaintiff’ s acquisition
was “speculative” and Plaintiff should have known of its alleged Portuguese trademarks,
although UDRP Complainant provided no evidence of the notoriety of its alleged
Portuguese trademarks other than copies of registration and copies of its own website.

61. UDRP Complainant misleadingly alleged that Plaintiff's acquisition was somehow
improper and that any bad faith on the part of the Disputed Domain’s prior registrant

(named in the Original UDRP Complaint) be attributable to Plaintiff.

11

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 12 of 27 PagelD 12

62. UDRP Complainant did not include ANY information about an original UDRP Complaint
against the original registrant, nor did it give any indication that there was a pending UDRP
Action.

63. | UDRP Complainant made these claims despite knowing at the time it filed the Amended
UDRP Complaint that:

(a) UDRP Complainant had been advised by the Registrar and WIPO of the
original expiration date of the Disputed Domain;

(b) UDRP Complainant had been provided with the opportunity to pay the
registration fee for the Disputed Domain and thus prevent expiration;

(c) the Disputed Domain had in fact expired;

(d) UDRP Complainant was aware that the UDRP Complaint should have been
dismissed by WIPO upon the expiration of the Disputed Domain;

(e) UDRP Complainant had been advised that the Disputed Domain Name had been
sold at a public auction to a new owner.

64. At the time Plaintiff filed its response to the UDRP Complaint, Plaintiff had no knowledge
of the prior UDRP action filed by UDRP Complainant.

65. Plaintiff is informed and believes and based thereon alleges that the publicly available
policy of ICANN regarding the expiration of domain names is set forth in the ICANN
Registrar Accreditation Agreement (https://www.icann.org/resources/pages/ra-agreement-
2009-05-21-en) and that such agreement specifies that a UDRP complainant has the ability
to preserve the registration of an otherwise expiring domain name by payment of the

normal registration fee:

12

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 13 of 27 PagelD 13

66.

67.

68.

69.

“3.7.5.7 In the event that a domain which is the subject of a UDRP dispute is
deleted or expires during the course of the dispute, the complainant in
the UDRP dispute will have the option to renew or restore the name under the
same commercial terms as the registrant. If the complainant renews or
restores the name, the name will be placed in Registrar HOLD and Registrar
LOCK status, the WHOIS contact information for the registrant will be
removed, and the WHOIS entry will indicate that the name is subject to
dispute. If the complaint is terminated, or the UDRP dispute finds against the
complainant, the name will be deleted within 45 days. The registrant retains
the right under the existing redemption grace period provisions to recover the
name at any time during the Redemption Grace Period, and retains the right
to renew the name before it is deleted.”
Plaintiff is informed and believes and based thereon alleges that in the event that the
complainant in such a UDRP fails or refuses to pay such renewal registration fee, the
domain name will expire under the normal set of events.
Plaintiff is informed and believes and based thereon alleges that the Registrar, in its
publicly available terms and conditions, expressly permits third parties (those other than
the registrant) to pay registration renewal fees for a domain name under what it terms the
“Easy Renew” program.
Plaintiff is informed and believes and based thereon alleges that although UDRP
Complainant was timely advised of the pending expiration of the Disputed Domain, and
although UDRP Complainant had the opportunity to pay such registration renewal fee, it
failed or refused to pay the registration renewal fee.
Plaintiff is informed and believes and based thereon alleges that as a result of UDRP
Complainant’s failure or refusal to pay the registration renewal fee, the Disputed Domain
expired and was properly placed for public auction. UDRP Complainant’s filing of the
Administrative Proceeding was itself in bad faith because it knew that a third-party (the

original owner of the Disputed Domain) had owned and used the Disputed Domain since

2002, that such use had presented no conflict with UDRP Complainant’s alleged

13

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 14 of 27 PagelD 14

Portuguese trademark, and UDRP Complainant had taken no action to acquire the
Disputed Domain by way of (a) purchase from the original owner; (b) payment of the
$10.00 registration renewal fee to prevent expiration; or (c) participation in the public

Auction.

70. Plaintiff is informed and believes and based thereon alleges that instead of accurately
describing the procedural history and subsequent events leading to Plaintiff's acquisition
of the Disputed Domain, UDRP Complainant intentionally lead the WIPO to believe that
the case was one of intentional cyber-flight and that Plaintiff was a willing participant in
same.

71. | Moreover, UDRP Complainant’s alleged “Sol Verde” trademark is not famous or well-
known, let alone distinctive. Indeed, UDRP Complainant ostensibly admitted that its
trademark was not well known outside of Portugal because it limited such notoriety to
being within Portugal. Such trademark is not a “trademark” for the purposes of the ACPA.

72. The WIPO proceeding resulted in decision, Solverde, S.A. v. Rojas Espinoza, Servicios de
Lexicografia S.A. / Pierluigi Buccioli, Turn Invest Group Lid, Case No. D2020-3138.

73. Therein the panel issued a deeply flawed and unprincipled decision. The panel not only
disregarded Plaintiffs sworn declaration and other evidence of good faith, but rather based
its decision primarily on a clearly erroneous assumption that Plaintiff should have known
about the previously filed UDRP Complaint against the original registrant despite the fact
that this information had never been disclosed to the Plaintiff by the UDRP Complainant
or WIPO. By basing its decision on that erroneous assumption, it ignored settled UDRP

jurisprudence to create not only a highly prejudicial decision, but it also created a new

14

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 15 of 27 PagelD 15

obligation upon all purchasers of domain names to engage in research to determine if there
are any unpublished pending disputes involving the domain name.

74. Upon information and belief, Plaintiff alleges that the panel created this new law to achieve
a pre-determined outcome based on its biases against domain name investors.

75. Upon information and belief, no previous purchaser of domain names has been held to this
new standard.

76. None of UDRP Complainant’s underlying UDRP complaint assertions were supported by
sworn statements.

77. The WIPO panelists improperly ignored the evidence in the record that established
Plaintiff's legitimate purpose for the Disputed Domain and ignored without comment the
fact that Plaintiff has submitted a sworn declaration. Rather, they accepted the UDRP
Complainant’s baseless assertions which were not supported by any evidence or sworn
statements.

78. Perhaps most glaringly, in their desire to create new law, the WIPO Panelists created their
own narrative, instead of following the facts and chose to support suspicions to achieve the
“desired” result to transfer the Disputed Domain to UDRP Complainant. In so doing, they
had to disregard evidence that:

e The Disputed Domain was registered and in use by a third-party since 2002;

¢ UDRP Complainant does not have a famous or well-known trademark (outside of Portugal)
and did not even attempt to allege as much in its UDRP Complaint;

e UDRP Complainant had never attempted to acquire the Disputed Domain even though it

had been registered and unused since 2002;

15

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 16 of 27 PagelD 16

79.

80.

From the date of registration through the date of expiration, the Disputed Domain had
resolved to an “under construction” page that contained no content that conflicted with any
trademark rights held by UDRP Complainant;

The UDRP Complainant had not paid the registration renewal fee of $10.00;

The registration of the Disputed Domain had in fact expired during the pendency of the
UDRP;

The Disputed Domain was auctioned in a public auction by Namejet.com;

UDRP Complainant could have, but did not participate in the auction;

Plaintiff was the successful bidder at the auction and rightfully acquired the Disputed
Domain;

Plaintiff submitted a declaration under penalty of perjury that he resided in the United
Kingdom and had not been aware of the UDRP Complainant or its alleged Portuguese
trademarks prior to acquiring the Disputed Domain at the Auction; and,

Plaintiff had registered other similar domain names containing combinations of verde and
sol which strongly supported Plaintiff’ s interest in registering the Disputed Domain and
Plaintiff's stated rationale for registering it.

Instead of following settled UDRP jurisprudence, the panelists determined that Plaintiff
must have targeted UDRP Complainant’s trademark in registering the Disputed Domains
without a single shred of evidence in the record to support such a finding.

The order to transfer the Disputed Domain, was based on the UDRP Complainant’s
misleading claims and omission of key information that would have alerted Plaintiff to

full factual history.

16

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 17 of 27 PagelD 17

81. Fundamental errors made by the WIPO panelists, in reliance on UDRP Complainant’ s
misrepresentations, deprived Plaintiff of natural justice and due process of law. As a result,
Plaintiff initiated the instant action to prevent transfer of the Disputed Domain.

82. Plaintiff registered the Disputed Domain in good faith for a legitimate purpose.

83. Plaintiffs intended use of the Disputed Domain is substantiated by Plaintiff's more than
twelve (12) years investing in similar domain names.

84. The Disputed Domain is locked and does not currently resolve and is neither targeting
UDRP Complainant nor is Plaintiff using the Disputed Domain in an infringing manner in
anyway.

85. | The UDRP decision was published on June 1, 2021.

86. Plaintiff is informed and believes, and based thereon alleges that unless it files an action
within ten (10) business days of the date of publication, the Disputed Domain will be
transferred by the Registrar to the UDRP Complainant.

87. Should such transfer occur, Plaintiff will suffer substantial loss of the Disputed Domain.

88. Plaintiff seeks this Court’s protection to determine that Plaintiff legitimately bought an
essentially generic non-infringing domain name in open market using a legal and well-
established means of buying domain names — the public expired domain name auction
process, and is now to be deprived of that property because a trademark owner who could
have participated in that Auction, and either appears not to have done so or may have
unsuccessfully bid on the Disputed Domain through a proxy, to steal the asset from Plaintiff
based upon an improperly decided UDRP claim founded on mere “suspicion”.

89. At no point did Plaintiff offer the Disputed Domain for sale to UDRP Complainant, target

UDRP Complainant, or act in bad faith in any manner.

17

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 18 of 27 PagelD 18

COUNT ONE

Declaratory Relief — 28 U.S.C. § 2201

No Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. §
1125(d)

90. Plaintiff realleges and incorporates all previous paragraphs as though fully set forth herein.

91. An actual controversy exists about whether Plaintiff should be entitled to the domain name
SolVerde.com under the Anticybersquatting Consumer Protection Act, 15 U.S.C. §
1125(d).

92. The Anticybersquatting Consumer Protection Act provides a cause of action for a registrant
whose domain name has been suspended, disabled, or transferred under which the
registrant may sue for a declaration that the registrant is not in violation of the ACPA and
for injunctive relief, including the reactivation of the domain name.

93. Under 15 U.S.C. §1114(2)(D)(v), a registrant who is threatened with the loss of Plaintiff’ s
domain name under the UDRP has a cause of action to seek an injunction returning the
domain name if the registrant can show that the registrant is in compliance with the ACPA.

94. UDRP Complainant does not have any exclusive use of the trademark, nor did it have such
a right at the time Plaintiff registered the Domain Name.

95. In registering the Disputed Domain, Plaintiff did not have a bad faith intent, as provided in
15 U.S.C. §1125(d)(1)(A)(@), to profit from any mark alleged to be owned by UDRP
Complainant.

96. In registering the Disputed Domain, Plaintiff did not have the intent, as provided in 15
U.S.C. §1125(d)(1)(B), to divert consumers from UDRP Complainant’s online location to
a site accessible under the Disputed Domains that could harm the goodwill represented by

the mark, either for commercial gain or with the intent to tarnish or disparage the mark, by

18

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 19 of 27 PagelD 19

creating a likelihood of confusion as to the source, sponsorship, affiliation, or endorsement
of the site.

97. In registering the Disputed Domain, and at no time since registration, has Plaintiff offered
to transfer, sell, or otherwise assign the Disputed Domain to UDRP Complainant for
financial gain without having used, or having an intent to use, the Disputed Domain in the
bona fide offering of any goods or services, nor is there prior conduct by Plaintiff indicating
a pattern of such conduct.

98. Plaintiff has not registered or acquired multiple domain names that it knows are identical
or confusingly similar to marks of UDRP Complainant or others that are distinctive at the
time of registration of such domain names, or dilutive of famous marks of others that are
famous at the time of registration of such domain names, without regard to the goods or
services of the parties.

99. Plaintiff has not registered, trafficked in, or used a domain name that at the time the
Disputed Domain was registered was identical or confusingly similar to any mark alleged
to be owned by UDRP Complainant.

100. Plaintiffbelieved and had reasonable grounds to believe that its registration of the Disputed
Domain was lawful and relied on extensive UDRP jurisprudence that such registration and
use of a domain name is permissible and which recognizes that domain name investing is
a legitimate interest under the UDRP.

101. As required by 15 U.S.C. §1114(2)(D), Plaintiff has given notice to UDRP Complainant
of its intent to file an action to establish that Plaintiff's registration and use of the Disputed

Domain is not unlawful under the ACPA.

19

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 20 of 27 PagelD 20

COUNT TWO
Declaratory Judgment

102. Plaintiff realleges and incorporates all previous paragraphs as though fully set forth herein.

103. A dispute exists between Plaintiff and UDRP Complainant concerning Plaintiff's right to
register and use the Disputed Domain. As a consequence of the dispute, an actual and
justiciable controversy exists between Plaintiff and UDRP Complainant.

104. Plaintiff's use of the Domain Name is not likely to cause confusion or mistake, or deceive
as to the affiliation, connection, or association of Plaintiff with UDRP Complainant, or as
to the origin, sponsorship, or approval of UDRP Complainant.

105. UDRP Complainant’s acts make this an exceptional case under 15 U.S.C. §1117(a), and

Plaintiff is thus entitled to an award of attomey’s fees and costs.

COUNT THREE
Reverse Domain Name Hijacking

106. Plaintiff realleges and incorporates all previous paragraphs as though fully set forth herein.

107. UDRP Complainant initiated and/or maintained the UDRP proceeding against Plaintiff in
a bad faith attempt to deprive Plaintiff of the Disputed Domain after UDRP Complainant
failed to renew the Disputed Domain for $10.00, despite being given the opportunity to do
so. Instead, UDRP Complainant filed a misleading claim designed to wrest the Disputed
Domain from Plaintiff after Plaintiff purchased the Disputed Domain at the Auction.

108. Indeed, Plaintiff never used the Disputed Domain for commercial gain or to target UDRP
Complainant or UDRP Complainant’s trademark. Moreover, suspicion that Plaintiff “must

have been aware” of UDRP Complainant’s alleged Portuguese trademarks does not support

20

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 21 of 27 PagelD 21

an inference of bad faith registration or use — actual intent, based on a knowing intent to
target a trademark with abusive cybersquatting, is required.

109. Under the UDRP rules, UDRP Complainant had a duty to certify that the information
contained in its “Amended” UDRP Complaint and in its responses to any procedural orders
were, to the best of their knowledge, complete and accurate.

110. Instead, UDRP Complainant knowingly provided the WIPO panel with pleadings that were
based on mere suspicion, and which presented false, incomplete and misleading claims
concerning the facts and its bad faith scheme to gain control over the Disputed Domain.

111. Atno point in time prior to the UDRP decision did the UDRP Complainant, the Registrar,
or WIPO notify the Plaintiff that there was a prior UDRP complaint filed by UDRP
Complainant.

112. The WIPO Panel erroneously found for the UDRP Complainant in the UDRP proceeding-
and ordered the transfer of the Disputed Domain Name to UDRP Complainant.

113. Panelists created new “law” by erroneously concluding that Plaintiff had an obligation to
engage in burdensome research to determine on its own that there was a prior UDRP
complaint filed on the domain name.

114. Panelists further made an erroneous assumption, based in part on the prior UDRP
Complaint, that Plaintiff must have known that UDRP Complainant existed before Plaintiff
purchased the Disputed Domain at Auction. This conclusion not only ignores the facts,
but it was also not specifically alleged by UDRP Complainant.

115. There was no evidence submitted (or even an allegation) that attempted to connect Plaintiff
to the prior registrant such that the actions of the prior registrant should be inferred to be

those of the Plaintiff. Nor were there allegations that Plaintiff acted in collusion with the

21

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 22 of 27 PagelD 22

prior registrant to avoid the potential implications of the Original UDRP Complaint.
Elevating baseless suspicions or their own internal biases is not a basis for a WIPO panel
to decide a claim.

116. It is clear that the Panel was influenced by UDRP Complainant’s misrepresentations and
possibly their own bias against domain name investing.

117. It is equally clear that UDRP Complainant disregarded clear evidence of the validity of
Respondent’s rights and persisted with its “Amended” UDRP Complaint in bad faith as a
“Plan B” response after it realized the error of not having paid the $10.00 registration
renewal fee or of not having participated in the public auction.

118. It is also clear that the Panel was influenced by the misinformation and misleading
information presented and chose to ignore the evidence of third-party use of the term Sol
Verde, including but not limited to numerous green energy projects such as the Sol Verde
solar energy project in California.

119. UDRP Complainant’s misleading claims and WIPO’s failure to terminate the original
UDRP Complaint when the Disputed Domain expired lead to the Panel making negative
inferences against Plaintiff, which placed the Disputed Domain at risk and wrongfully
impugned the reputation of Plaintiff — a party that merely purchased the Disputed Domain
at public auction.

120. The ACPA establishes a right of relief against an overreaching trademark owner seeking
to take ownership of domain names that have not been registered or used in violation of
the trademark owner’s rights. This practice is called “reverse domain name hijacking.”

121. The Internet Corporation for Assigned Names and Numbers (“ICANN”), the organization

responsible for promulgating the UDRP, defines reverse domain name hijacking as “using

22

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 23 of 27 PagelD 23

the Policy in bad faith to attempt to deprive a registered domain-name holder of a domain
name.”

122, 15 U.S.C. §1114(2)(D)(iv) and (v) state the following:

(iv) If a registrar, registry, or other registration authority takes an action described
under clause (ii) based on a knowing and material misrepresentation by any
other person that a domain name is identical to, confusingly similar to, or dilutive of a
mark, the person making the knowing and material misrepresentation shall be liable for
any damages, including costs and attorney’s fees, incurred by the domain name
registrant as a result of such action. The court may also grant injunctive relief to
the domain name registrant, including the reactivation of the domain name or the
transfer of the domain name to the domain name registrant.

(v) A domain name registrant whose domain name has been suspended, disabled,
or transferred under a policy described under clause (ii)(I1) may, upon notice to the
mark owner, file a civil action to establish that the registration or use of the domain
name by such registrant is not unlawful under this chapter. The court may grant
injunctive relief to the domain name registrant, including the reactivation of
the domain name or transfer of the domain name to the domain name registrant.

123. Plaintiffs registration and use of the Disputed Domain is not unlawful under the ACPA
and therefore Plaintiff has every right to possess and maintain this valuable business asset.

124. The fact that a WIPO panel ordered the transfer of the Disputed Domain to UDRP
Complainant is of no import in this case. The UDRP decision is due no deference in this
Court, which must perform a de novo review of the allegations herein presented.

125. UDRP Complainant presented in its UDRP “Amended” Complaint the unsupported
assertion that Plaintiff had no legitimate interest in the Disputed Domain. On the contrary,
Plaintiff's verifiable activities to date not only demonstrate Plaintiff’ s legitimate interest in
the Disputed Domain, but they prove by clear and convincing evidence that Plaintiff has

no intention of using the Disputed Domain for an improper purpose.

126. UDRP Complainant knowingly misrepresented or omitted facts in its UDRP Complaint.

127. The assertion of UDRP Complainant’s trademark rights went far beyond claims

23

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 24 of 27 PagelD 24

of infringement or confusing similarity, to brand any conceivable use of the Disputed
Domain to be illegitimate.

128. UDRP Complainant presented in its UDRP “Amended” Complaint the unsupported
assertion that Plaintiff registered the Disputed Domain to target UDRP Complainant’ s
trademark.

129. UDRP Complainant knew that all of the above assertions were patently false when it
submitted them to the WIPO panel. However, UDRP Complainant desired to possess the
Disputed Domain for its own purposes, and its desire to possess the Disputed Domain
despite the Plaintiff's legitimate right to own it, motivated UDRP Complainant to submit
false or misleading statements knowingly and willfully to the WIPO panel concerning
confusing similarity, the fame of its mark, and trademark dilution.

130. UDRP Complainant has overreached on its trademark rights and wrongfully asserted a
claim to the Disputed Domain.

131. The events described herein constitute reverse domain name hijacking and warrant

injunctive relief for Plaintiff under 15 U.S.C. § 1114(2)(D)(iv) and (v).

COUNT FOUR
COMMON LAW IN REM RELIEF
132. For in rem jurisdiction to be applicable, five conditions must be applicable; [A.] the
property must be valuable, [B.] the property must be located within the jurisdiction
where the court sits at the commencement of the action, [C.] the court must
have control of the property to the exclusion of the disputing parties, [D.] adequate notice

must be provided of the pending action. An opportunity must be provided for all

24

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 25 of 27 PagelD 25

133.

134.

135.

136.

137,

individuals to be heard according to due process, and [E.] substantive due process must
be established.

The disputed Domain Name Solverde.com is a valuable commodity as it was purchased
in the aftermarket for $665.00 and is appraised by GoDaddy Appraisal Tool at $4,416.00.
The domain name is situated within the jurisdiction of this court as it is presently locked
by Directnic, LLC, the Registrar, located in Tampa, Florida.

This Court has control of the property to the exclusion of the disputing parties.

All interested parties are notified of this action.

Substantive Due Process is established pursuant to 15 U.S.C. §1124(d).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court enter judgment:

(a) Declaring that Plaintiff’ s registration and use of the Disputed Domain “SolVerde.com”
is not unlawful under the ACPA, 15 U.S.C. § 1124(d);

(b) Declaring that Plaintiffs registration and use of the Di sputed Domain “SolVerde.com”
does not constitute a bad faith intent to profit from any mark alleged to be owned by
UDRP Complainant under the ACPA, 15 U.S.C. § 1124(d);

(c) Declaring that Plaintiff is not required to transfer the registrations for the Di sputed
Domain “SolVerde.com” to UDRP Complainant;

(d) Declaring that the Registrar shall not transfer the registrations for the Disputed Domain
“SolVerde.com” to UDRP Complainant;

(e) Declaration that UDRP Complainant has engaged in Reverse Domain Hijacking;

(f) An order directing the Registrar to take all actions necessary to enable the domain name

SolVerde.com; to reactivate the Disputed Domain; to discontinue any suspension of

25

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 26 of 27 PagelD 26

(f) An order directing the Registrar to take all actions necessary to enable the domain name
SolVerde.com; to reactivate the Disputed Domain; to discontinue any suspension of
the Disputed Domain; and to refrain from transferring the Disputed Domain Name from
Plaintiff to UDRP Complainant;

(g) A judgment, order, or injunction enjoining UDRP Complainant from interfering with
or challenging Plaintiff's registration, possession, or use of the Disputed Domain;

{h) A judicial declaration that this is an exceptional case under the Lanham Act because
UDRP Complainant initiated the UDRP with the bad-faith intent to use the legal system
to steal the Domain Name from Plaintiff:

(1) Awarding reasonable attorney’s fees and costs and interest to Plaintiff, and

(j) For such other and further relief as the Court shall deem appropriate.

Attorneys for Hlaintiff

HOWARD NEU

Law Office of Howard Neu, P.A.
4839 S.W. Volunteer Road

Suite 512

Southwest Ranches, FL 33330
(954) 662-1816

Florida Bar Number 108689
howard@neulaw.com

  

 

2k oh ok oe ok ok ok ok ok 2 Ko ok Ke KR ESQwire.com PC.
Jason Schaeffer
1908 Route 70 East
Cherry Hill, NJ 08003
(856) 874-9651

jason@ESOQwire.com

26

 
Case 8:21-cv-01431-CEH-SPF Document1 Filed 06/14/21 Page 27 of 27 PagelD 27

DATED: June 11, 2021

Law.es

Paul Keating

Calle Balmes 173 2/2
08006 Araceli a, Spain
+34 93.368.0247

paul@law.es

JIN Solutions, LLC
Jeffrey Neuman
9445 Brenner Ct.
Vienna VA 22180.
(202) 549-5079

jeff@jinsolutions.com

27

 
